DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
In claim 27, line 1: --claim 25-- is deleted and “claim 26” inserted.
In claim 28, line 1: --claim 25-- is deleted and “claim 26” inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article comprising a liquid impermeable layer that contains a film having a thickness of about 50 micrometers or less and having a layer formed from a polymer composition containing an ethylene polymer constituting about 75% to about 99% by weight of the composition, a nanoclay having an organic surface treatment that constitutes from about 0.5% to about 20% by weight of the composition, and a polyolefin compatibilizer having an olefin component and a polar component that constitutes about 0.1% to about 10% by weight of the composition. The closest prior art of record, U.S. Patent Publication 2007/0264897 to Collias et al., discloses a film layer having a polymer composition comprising 0.1-70% of a nanoclay having an organic surface treatment, 30-99.9% of an ethylene polymer, and 0-50% of a polyolefin compatibilizer, as disclosed in paragraphs [0015], [0018], and [0019]. While Collias teaches ranges that overlap or touch the claimed ranges, Collias does not provide any specific examples within the claimed ranges, nor does Collias disclose the claimed ranges with sufficient specificity as to anticipate the claimed ranges (see MPEP 2131.03). Applicant’s arguments dated 9 March 2021 with respect to the criticality of the claimed ranges are persuasive (see .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781